           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

PEDRO PALMA, Individually
and on Behalf of all Others
Similarly Situated                                          PLAINTIFF

v.                      No. 3:18-cv-208-DPM

WEST MEMPHIS FENCE &
CONSTRUCTION, INC.                                       DEFENDANT

                               ORDER
     The Court regrets its delay in addressing the parties' concise joint
report. On the whole, West Memphis Fence's reading of the Court's
April Order is the better one. The Court envisioned targeted discovery
about the employee/ independent contractor issue-interrogatories,
requests for production, and a Rule 30(b)(6) deposition about West
Memphis Fence's engagement of sub-contractors, like the one the
company says employed Palma. Some basic information about the
number of people who worked through the sub-contractors is fair
game, too. From that limited discovery, it should be plain whether
there exists a substantially similar and numerous group of folks who
were arguably employed by West Memphis Fence, albeit jointly with
other companies. Palma should not, at this point, engage in standard
group-wide discovery.    The parties must make another run at the
threshold issues.
     Joint report, NQ 32, addressed.     Motion for extension, NQ 34,
granted as modified. Renewed motion for conditional certification due
by 22 November 2019. An Amended Final Scheduling Order will issue.
     So Ordered.


                                       D.P. Marshaff Jr.
                                       United States District Judge




                                 -2-
